Citation Nr: 1549493	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  11-18 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to April 30, 2015, and in excess of 20 percent thereafter for degenerative disc disease of the lumbar spine.  

2.  Entitlement to an initial rating in excess of 10 percent for healed medial collateral ligament tear and degenerative joint disease, left knee.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1987 to June 1990 and January 1991 to February 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified at a September 2015 Board videoconference hearing and a copy of that transcript is of record.  

In a May 2015 rating decision, the RO granted a 20 percent rating for the Veteran's degenerative disc disease of the lumbar spine, effective April 30, 2015.  As this increase does not represent the maximum rating available, the issue remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veteran's Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated August 2009 to December 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected disabilities are more severe than reflected by his currently assigned disability ratings.  The Veteran also contends that he is unemployable due to his service-connected disabilities.  

The Board notes that rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, and incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206.  

The Veteran was afforded another VA examination in April 2015 in order to determine the current severity of his service-connected disabilities.  The examination reports for both the Veteran's low back disability and left knee disability failed to note where the Veteran's pain began on range of motion testing.  Both examination reports also failed to complete an examination after repetitive testing.  The Board thus finds that the April 2015 examination reports are not adequate to rate the Veteran's low back disability and left knee disability.  Therefore, a remand is necessary to afford the Veteran new VA examinations.  

Finally, the Board finds that the Veteran's claim for TDIU is inextricably intertwined with the issues remanded herein and must be deferred pending resolving these preliminary matters.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records for his claimed disabilities.  The RO/AMC should secure any necessary authorizations.  Specifically, VA treatment records dated December 2014 to the present should be obtained.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  

2. Then, schedule the Veteran for a new VA examination to determine the current severity of his degenerative disc disease of the lumbar spine and healed medial collateral ligament tear and degenerative joint disease, left knee.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins for both disabilities.  

In regards to the Veteran's left knee, the examiner should note the degree of severity of any instability or subluxation of the knee, determine if the knee lock and if so the frequency of the locking, and note the presence of any effusion into the joint.

In regards to the Veteran's lumbar spine, the examiner should also note whether the low back disability results in incapacitating episodes, and indicate the total duration of any episodes.

The examiner should also identify any neurological findings related to the Veteran's degenerative disc disease of the lumbar spine.  The examiner should describe fully the extent and severity of those symptoms.  The examiner should identify specifically the exact nerves which are affected and describe the severity of disability, including any paralysis that is found.  Particularly, the examiner should address the Veteran's reports of radiation to his legs.  

For both disabilities, the extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  The Board notes that the Veteran should be examined immediately after the repetitive use testing.  

For both disabilities, the examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should also discuss the degree of occupational impairment attributable to the Veteran's service-connected degenerative disc disease of the lumbar spine and healed medial collateral ligament tear and degenerative joint disease, left knee.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected degenerative disc disease of the lumbar spine and healed medial collateral ligament tear and degenerative joint disease, left knee, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent.

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

3. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




